DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On April 22, 2011, the court sent the parties a Journal Entry instructing Plaintiffs to file a written statement of acceptance or rejection of Defendant's Settlement Offer by May 2, 2011.
Plaintiffs' deadline has passed and the court has not received the Plaintiffs' written statement of acceptance or rejection of Defendant's Settlement Offer or any further communication from Plaintiffs. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of May 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron May 18, 2011. The Court filed and entered this documenton May 18, 2011. *Page 1